Opinion issued February 3, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-21-00397-CV
                            ———————————
    JAMERE JACKSON AND LITTLEAFRICA.COM, LLP, Appellants
                                         V.
                        MONICA F. JACKSON, Appellee


                    On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-61110


                          MEMORANDUM OPINION

      Appellants, Jamere Jackson and LittleAfrica.com, LLC, appealed from the

trial court’s April 22, 2021 Final Decree of Divorce. On November 17, 2021,

appellants filed an unopposed motion to abate the appeal, stating that the parties had

settled their dispute, but required additional time “to work on the required Global
Releases under the terms of the . . . Mediated Settlement Agreement.” On December

9, 2021, the Court granted appellants’ motion and abated the appeal.

      Appellants have filed an unopposed motion to dismiss the appeal, stating that

the conditions for dismissal have been met, and the parties’ Mediated Settlement

Agreement now required appellants “to dismiss their respective appeal[].”

Appellants’ motion further notes that as a part of the Mediated Settlement

Agreement, the parties agreed that each party would bear their own costs, and the

motion requests that the Clerk of this Court be directed to tax all costs against the

party who incurred the same.

      No other party has filed a notice of appeal and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).    Appellants’ motion includes a certificate of

conference stating that appellee, Monica F. Jackson, is not opposed to the relief

requested in the motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we reinstate the appeal on the Court’s active docket, grant

appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1); 43.2(f).

We direct the Clerk of the Court that costs are to be taxed against the parties who

incurred same. See TEX. R. APP. P. 42.1(d). We dismiss all other pending motions

as moot.

                                   PER CURIAM
Panel consists of Justices Goodman, Rivas-Molloy, and Farris.


                                          2